
	

113 S2403 IS: Leverage Prior Skills Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2403
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Warner (for himself, Mr. Pryor, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To ensure that programs of training services under the Workforce Investment Act of
			 1998 make better use
			 of participants’ prior learning so as to better assist the participants in
			 obtaining
			 degrees and other recognized postsecondary credentials, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Leverage Prior Skills Act.2.Findings; purpose(a)FindingsCongress finds the following:(1)A recognized postsecondary credential is key to an individual’s self-sufficiency and upward
			 mobility, and
			 to higher levels of family well-being.(2)Jobseekers often come to programs providing training services with skills acquired through
			 noncredit
			 employment and training programs, such as corporate or military training
			 programs, workplace-based learning programs,
			 volunteer activities, and other activities.(3)Workforce investment systems do not take into account prior learning. Workers and students who
			 have persisted through demanding noncredit employment and training
			 programs often have to repeat courses when they attempt to earn a
			 recognized postsecondary credential through a workforce investment system,
			 wasting both money and time.(4)At a time when unemployment remains relatively high, training services should be
			 geared to allow participants to quickly achieve recognized postsecondary
			 credentials that lead
			 directly to employment.(b)PurposeThe purpose of this Act is to encourage States and local boards to develop competency-based
			 workforce investment systems, to validate
			 learning through noncredit employment and training programs and to award
			 recognized postsecondary credentials.3.Eligible providersSection 122 of the Workforce Investment Act of 1998 (29 U.S.C. 2842) is amended—(1)in subsection (b)(2)(D)—(A)in clause (ii), by striking and at the end;(B)in clause (iii), by striking the period and inserting ; and; and(C)by adding at the end the following:(iv)if the provider proposes to provide a program of training services that
		leads to a recognized postsecondary credential, shall include in the application
			 information on the quality of the
			 services that lead to the credential.; and(2)in subsection (c)(5)(A), by inserting the information described in subsection (b)(2)(D)(iv) (for a program described in that subsection)
			 and after submit.4.Competency-based learningSection 134(a)(2)(B)  of the Workforce Investment Act of 1998 (29 U.S.C.  2864(a)(2)(B)) is
			 amended—(1)in clause (v), by striking and at the end;(2)in clause (iv), by striking the period and inserting ; and; and(3)by adding at the end the following:(vii)identifying and implementing a process by which local boards will enter into contracts with
			 providers of training
			 services under subsection (d)(4), or identify providers as eligible
			 providers of training
			 services under section 122, only if the providers involved agree to—(I)use direct assessments to assess, to the extent
			 practical, the prior learning of the participants in noncredit employment
			 and training programs; and(II)take that prior learning into account, to the extent practical, when determining whether such a
			 participant has earned credit hours or made progress toward earning a
			 degree from  at an institution of higher education, or has earned or made
			 progress towards earning a recognized
			 postsecondary credential..
			
